 
EXHIBIT 10.1
 
AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
 


THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (this "Agreement") is made
as of __________________, 2011 by and among Encore Energy Partners GP LLC, a
Delaware limited liability company (the "Company"), Encore Energy Partners LP, a
Delaware limited partnership (the "Partnership"), and _______________
("Indemnitee").
 
PRELIMINARY STATEMENT
 
WHEREAS, qualified persons are reluctant to serve organizations as directors or
officers or in other capacities unless they are provided with adequate
protection against risks of claims and actions against them arising out of their
service to and activities on behalf of such organizations;
 
WHEREAS, the parties hereto recognize that the legal risks and potential
liabilities, and the threat thereof, associated with lawsuits filed against
persons serving the Company, the Partnership and/or their respective
subsidiaries, and the resultant substantial time, expense and anxiety spent and
endured in defending lawsuits bears no reasonable relationship to the
compensation received by such persons, and thus poses a significant deterrent
and increased reluctance on the part of experienced and capable individuals to
serve the Company, the Partnership and/or their respective subsidiaries;
 
WHEREAS, the uncertainties related to obtaining adequate insurance and
indemnification have increased the difficulty of attracting and retaining such
persons;
 
WHEREAS, it is reasonable, prudent and necessary for the Company and the
Partnership to contractually agree to indemnify such persons to the fullest
extent permitted by law, so that such persons will serve or continue to serve
the Company, the Partnership and/or their respective subsidiaries free from
undue concern that they will not be adequately indemnified; and
 
WHEREAS, the Company, the Partnership and Indemnitee by this Agreement desire to
amend and restate in its entirety the Indemnification Agreement among them made
as of September 1, 2010; and
 
WHEREAS, the Indemnitee is willing to serve or continue to serve, and may take
on additional service for or on behalf of, the Company and the Partnership on
the condition that the Indemnitee is indemnified according to the terms of this
Agreement;
 
NOW, THEREFORE, in consideration of the premises and the covenants herein, the
parties to this Agreement agree as follows:
 
Section 1.   Services by Indemnitee.  Indemnitee will serve, or continue to
serve, as a Functionary of the Company or the Partnership and, as Indemnitee,
the Company and the Partnership may agree, as a Functionary of one or more
Related Enterprises.  Indemnitee may at any time and for any reason resign from
any such service, subject to any other contractual obligation or any obligation
applicable law imposes.  This Agreement is not and is not to be construed as an
employment contract by the Company, the Partnership or any other Related
Enterprise with Indemnitee.
 
 
 

--------------------------------------------------------------------------------

 
Section 2.   Indemnification.
 
(a) Each of the Partnership and the Company hereby agrees, to the fullest extent
permitted by law (subject to the provisions of Section 11 below), to (or to
cause another Partnership Entity to) hold harmless and indemnify Indemnitee
against Losses arising from any Proceeding in which Indemnitee may be involved,
or is threatened to be involved (as a party, witness, deponent or otherwise), by
reason of (1) the fact that Indemnitee serves or served as (A) a Functionary of
the Company or the Partnership or, (B) at the request of the Company or the
Partnership, a Functionary of a Related Enterprise, or (2) the actual or alleged
service or conduct of Indemnitee in Indemnitee's capacity as that Functionary,
including any act actually or allegedly done or not done by Indemnitee; provided
that the Indemnitee shall not be indemnified and held harmless under this
Section 2(a) if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to this Section 2(a),
the Indemnitee acted in bad faith or engaged in fraud or willful misconduct or,
in the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful.  The rights of Indemnitee under this Section 2(a) are in
addition to, and independent of, the rights of Indemnitee under Sections 2(b),
2(c) or 18(a).
 
(b) If and whenever Indemnitee was or is, or is threatened to be made, a party
to any Proceeding of any type to which Section 2(a) refers and has been
successful, on the merits or otherwise, in defense of that Proceeding, or in
defense of any Claim therein, the Company and the Partnership will, or will
cause another Partnership Entity to, indemnify Indemnitee against, and hold
Indemnitee harmless from and in respect of, all Expenses Indemnitee reasonably
has incurred in connection therewith.  The rights of Indemnitee under this
Section 2(b) are in addition to, and independent of, the rights of Indemnitee
under Sections 2(a), 2(c) or 18(a).
 
(c) If and whenever Indemnitee was, or reasonably could have been expected to
have been, or is, or reasonably could be expected to be, by reason of the
knowledge of facts Indemnitee actually or allegedly has obtained in the course
of his service as (1) a Functionary of the Company or the Partnership or, (2) at
the request of the Company or the Partnership, a Functionary of a Related
Enterprise, or otherwise, a witness in or a deponent in connection with or
otherwise involved in any Proceeding to which Indemnitee is not a party, the
Company and the Partnership will, or will cause another Partnership Entity to,
indemnify Indemnitee against, and hold Indemnitee harmless from and in respect
of, all Expenses Indemnitee reasonably has incurred or will incur in connection
therewith.  The rights of Indemnitee under this Section 2(c) are in addition to,
and independent of, the rights of Indemnitee under Sections 2(a), 2(b) or 18(a).
 
Section 3.   Advancement of Expenses.  (a) If and whenever Indemnitee is, or is
threatened to be made, a party to any Proceeding that may give rise to a right
of Indemnitee to indemnification under Section 2(a) or 2(b), the Company and the
Partnership will, or will cause another Partnership Entity to, advance all
Expenses reasonably incurred by or on behalf of Indemnitee in connection with
that Proceeding within five (5) days after the Company or the Partnership
receives a statement or statements from Indemnitee requesting the advance or
advances from time to time, whether prior to or after final disposition of that
Proceeding.  Each such statement must reasonably evidence the Expenses incurred
by or on behalf of Indemnitee and include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
ultimately is determined that Indemnitee is not entitled to be indemnified by
the Company and the Partnership under this Agreement against those Expenses. The
Company and the Partnership will accept any such undertaking without reference
to the financial ability of Indemnitee to make repayment.  No objections based
on or involving any question regarding the reasonableness of such Expenses shall
be grounds for failure to advance to Indemnitee, or reimburse Indemnitee for,
the amount claimed within such five (5) day period.  If the Company, the
Partnership or another Partnership Entity advances Expenses in connection with
any Claim as to which Indemnitee has requested or may request indemnification
under Section 2(a) and a final and non-appealable judgment has been entered by a
court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to Section 2(a)
Indemnitee acted in bad faith or engaged in fraud or willful misconduct or, in
the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful, Indemnitee will not be required to reimburse the Company,
the Partnership or that other Partnership Entity for those advances until the
180th day following the date of that determination.
 
 
 

--------------------------------------------------------------------------------

 
(b) The Company, the Partnership or another Partnership Entity may advance
Expenses under Section 3(a) to Indemnitee or, at the Company's and the
Partnership's option, directly to the Person to which those Expenses are owed,
and Indemnitee hereby consents to any such direct payment, to Indemnitee's legal
counsel or any other Person.
 
(c) For the avoidance of doubt, the parties agree that the provisions of this
Section 3 shall be applicable during the pendancy of any determination of the
right of the Indemnitee to indemnification under Section 2(a).
 
Section 4.   Notification and Defense of Claims.  (a) If Indemnitee receives
notice, otherwise than from the Company or the Partnership, that Indemnitee is
or will be made, or is threatened to be made, a party to any Proceeding in
respect of which Indemnitee intends to seek indemnification hereunder,
Indemnitee must promptly notify the Company and the Partnership in writing of
the nature and, to Indemnitee's knowledge, status of that Proceeding. If this
Section 4(a) requires Indemnitee to give such a notice, but Indemnitee fails to
do so, that failure will not relieve the Company or the Partnership from, or
otherwise affect, the obligations the Company or the Partnership may have to
indemnify Indemnitee (1) under this Agreement, unless the Company and the
Partnership can establish that the failure has resulted in actual material
prejudice to the Company and the Partnership or (2) otherwise than under this
Agreement.
 
(b) Except as this Section 4(b) otherwise provides below, in the case of any
Proceeding in respect of which Indemnitee seeks indemnification hereunder:
 
(1) the Company, the Partnership and any Related Enterprise that also will be
obligated to indemnify Indemnitee in respect of that Proceeding will be entitled
to participate at its own expense in that Proceeding;
 
 
 

--------------------------------------------------------------------------------

 
(2) the Company, the Partnership or that Related Enterprise, or any of them,
will be entitled to assume the defense of all Claims (other than (i) Company
Claims, if any, and (ii) other Claims, if any, as to which Indemnitee shall
reasonably reach the conclusion described in clause (C) of the next sentence),
in that Proceeding against Indemnitee, with counsel satisfactory to Indemnitee,
by prompt written notice of that election to Indemnitee; and
 
(3) if clause (2) above entitles the Company, the Partnership or that Related
Enterprise to assume the defense of any of those Claims and it delivers to
Indemnitee notice of that assumption under clause (2), the Company and the
Partnership will not be liable to Indemnitee hereunder for any fees or expenses
of legal counsel for Indemnitee which Indemnitee incurs with respect to such
Claims after Indemnitee receives that notice.
 
Indemnitee will have the right to employ Indemnitee's own legal counsel in that
Proceeding, but, after the assumption of the defense thereof as clause (3) of
the preceding sentence provides, will bear the fees and expenses of that counsel
unless:
 
(A) the Company or the Partnership has authorized Indemnitee in writing to
retain that counsel;


(B) the Company or the Partnership shall not actually have assumed the defense
and employed counsel satisfactory to Indemnitee to assume the defense of those
Claims; or


(C) Indemnitee shall have (i) reasonably concluded either that (a) a conflict of
interest may exist between Indemnitee, on the one hand, and the Company, the
Partnership or a Related Enterprise, on the other hand, as to the defense of one
or more of those Claims or (b) Indemnitee may have defenses to one or more of
those Claims in addition to or different than the defenses available to the
Company and the Partnership and (ii) communicated that conclusion to the Company
and the Partnership in writing,


in which cases the Company and the Partnership will continue to be liable to
Indemnitee hereunder for fees and expenses of legal counsel for Indemnitee.
 
(c) The Company and the Partnership will not be obligated hereunder to, or to
cause another Partnership Entity to, indemnify Indemnitee against or hold
Indemnitee harmless from and in respect of any amounts paid, or agreed to be
paid, by Indemnitee in settlement of any Claim against Indemnitee which
Indemnitee effects without the Company's or the Partnership's prior written
consent.  The Company and the Partnership will not settle any Claim against
Indemnitee in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee's prior written consent. Neither the Company, the
Partnership nor Indemnitee will unreasonably delay or withhold consent to any
such settlement the other party proposes to effect.
 
Section 5.   Procedure to Request Indemnification.  (a) To obtain
indemnification under this Agreement, Indemnitee must submit to the Company and
the Partnership a written request therefor which includes, or is accompanied by,
a brief description of the matters or amounts to be indemnified.  Indemnitee may
request indemnification hereunder at any time and from time to time as
Indemnitee deems appropriate in Indemnitee's sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
(b) The amount of any indemnification against Expenses to which Indemnitee
becomes entitled under any provision hereof, including Section 2(a), will be
determined subject to the provisions of this Section 5(b).  Indemnitee will have
the burden of showing that Indemnitee actually has incurred the Expenses for
which Indemnitee requests indemnification.  If the Company, the Partnership or a
Partnership Entity has made any advance in respect of any Expense incurred by
Indemnitee without objecting in writing to Indemnitee at the time of the advance
to the reasonableness thereof, the incurrence of that Expense by Indemnitee will
be deemed for all purposes hereof to have been reasonable.  In the case of any
Expense as to which such an objection has been made, or any Expense for which no
advance has been made, the incurrence of that Expense will be presumed to have
been reasonable, and the Company and the Partnership will have the burden of
proof to overcome that presumption.
 
Section 6.   Presumptions and Effect of Certain Proceedings.  (a) In any
determination with respect to entitlement to indemnification under this
Agreement, it must be presumed that Indemnitee is entitled to that
indemnification if Indemnitee has submitted a request for indemnification in
accordance with Section 5(a), and the Company and the Partnership will have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
 
(b) The termination of any Proceeding or of any Claim therein, by judgment,
order, settlement or conviction, or on a plea of nolo contendere or its
equivalent, will not, except as this Agreement otherwise expressly provides in
Section 2(a), of itself adversely affect the right of Indemnitee to
indemnification hereunder or create a presumption that Indemnitee is not
entitled to indemnification.
 
(c) Any service of Indemnitee as a Functionary of the Company, the Partnership
or any Related Enterprise which imposes duties on, or involves services by,
Indemnitee with respect to any Related Enterprise that is an employee benefit or
welfare plan or related trust, if any, or the participants or beneficiaries of
that plan or trust, will be deemed for all purposes hereof as service at the
request of the Company and the Partnership.
 
(d) For purposes of any determination hereunder as to whether Indemnitee is
entitled to indemnification hereunder, neither the knowledge nor the conduct of
any other Functionary of the Company, the Partnership or any Related Enterprise,
other than Indemnitee, shall be imputed to Indemnitee.
 
(e) Indemnitee will be deemed a party to a Proceeding for all purposes hereof if
Indemnitee is named as a defendant or respondent in a complaint or petition for
relief in that Proceeding, regardless of whether Indemnitee ever is served with
process or makes an appearance in that Proceeding.
 
(f) If Indemnitee serves or served as a Functionary of a Related Enterprise,
that service will be deemed to be "at the request of the Company and the
Partnership" for all purposes hereof notwithstanding that the request is not
evidenced by a writing or shown to have been made orally.
 
 
 

--------------------------------------------------------------------------------

 
Section 7.   Remedies of Indemnitee in Certain Cases.  (a) If Indemnitee makes a
written request for indemnification under Section 5(a) or a request for
advancement of expenses under Section 3(a) and that request has not been paid in
full by the Company or the Partnership or another Partnership Entity within
forty-five (45) days after that request has been received by the Company or the
Partnership (except in the case of a request for advancement of expenses, in
which case the applicable period shall be five (5) days), Indemnitee may within
one year thereafter bring suit against the Company or the Partnership or both,
including in the courts of the State of Texas or the Court of Chancery, to
recover the unpaid amount.  Alternatively, Indemnitee, at Indemnitee's option,
may seek an award in arbitration to be conducted by a single arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.
 
(b) In any judicial proceeding or arbitration commenced under this Section 7,
the Company and the Partnership will have the burden of proving that Indemnitee
is not entitled to indemnification or advancement of expenses, as the case may
be, hereunder, and the Company and the Partnership may not, for any purpose,
refer to or introduce into evidence any determination hereunder which is adverse
to Indemnitee.
 
(c) If a determination has been made hereunder that Indemnitee is entitled to
indemnification hereunder, the Company and the Partnership will be bound by that
determination in any judicial proceeding or arbitration Indemnitee thereafter
commences under this Section 7 or otherwise, absent a prohibition of that
indemnification under applicable law.
 
(d) If Indemnitee, under this Section 7 or otherwise, seeks a judicial
adjudication of or an award in arbitration to enforce Indemnitee's rights under
this Agreement, Indemnitee will be entitled to recover from the Company and the
Partnership, and will be indemnified by the Company and the Partnership against,
any and all Expenses reasonably incurred by or on behalf of Indemnitee in that
judicial adjudication or arbitration if Indemnitee prevails therein.  If it is
determined in that judicial adjudication or arbitration that Indemnitee is
entitled to receive part of, but not all, the indemnification or advancement of
Expenses sought, the expenses incurred by Indemnitee in connection with that
judicial adjudication or arbitration will be appropriately prorated between
those in respect of which this Agreement entitles Indemnitee to indemnification
and those Indemnitee must bear.
 
(e) In any judicial proceeding or arbitration under this Section 7, the Company
and the Partnership:
 
(1) will not, and will not permit any other Person acting on its behalf to,
assert that the procedures or presumptions this Agreement establishes are not
valid, binding and enforceable; and
 
(2) will stipulate that it is bound by all the provisions hereof.
 
Section 8.   Non-exclusivity; Survival of Rights; Insurance; Subrogation.  (a)
The rights to indemnification and advancement of Expenses and the remedies this
Agreement provides are not and will not be deemed exclusive of any other rights
or remedies to which Indemnitee may at any time be entitled under applicable
law, the Company's or the Partnership's Charter Documents, any agreement, a vote
of members or unitholders of the Company or the Partnership or directors, or
otherwise, but each such right or remedy hereunder will be cumulative with all
such other rights and remedies. No amendment, alteration or termination of this
Agreement or any provision hereof will limit or restrict any right of Indemnitee
hereunder in respect of any action Indemnitee has taken or omitted in
Indemnitee's capacity as a Functionary of the Company, the Partnership or any
Related Enterprise or other Person prior to that amendment, alteration or
termination.
 
 
 

--------------------------------------------------------------------------------

 
(b) If the Company or the Partnership or an Affiliate of the Company or the
Partnership maintains an insurance policy or policies providing liability
insurance for Functionaries of the Company, the Partnership or of any Related
Enterprise who serve or served in the same capacities as Indemnitee, Indemnitee
will be covered by the policy or policies in accordance with its or their terms
to the maximum extent of the coverage available for any such Functionary under
the policy or policies.  If the Company or the Partnership receives written
notice from any source of a pending Proceeding to which Indemnitee is a party
and in respect of which Indemnitee might be entitled to indemnification
hereunder and the Company or the Partnership then maintains any such policy of
which Indemnitee is a beneficiary, the Company and the Partnership will:
 
(1) promptly give notice of that Proceeding to the relevant insurers in
accordance with the applicable policy procedures; and
 
thereafter take all action necessary to cause those insurers to pay, on behalf
of Indemnitee, all amounts payable in accordance with the applicable policy
terms as a result of that Proceeding.
 
(c) The Company and the Partnership will not be liable under this Agreement to
make or cause to be made any payment of amounts otherwise indemnifiable
hereunder, or to make or cause to be made any advance this Agreement otherwise
requires it to make or cause to be made, to or for the account of Indemnitee, if
and to the extent that Indemnitee has otherwise actually received or had applied
for Indemnitee's benefit that payment or advance or obtained the entire benefit
therefrom under any insurance policy, any other contract or agreement or
otherwise.
 
(d) If the Company or the Partnership makes or causes to be made any payment
hereunder, it will be subrogated to the extent of that payment to all the rights
of recovery of Indemnitee, who will execute all papers required and take all
action necessary to secure those rights, including execution of such documents
as are necessary to enable the Company and the Partnership to bring suit to
enforce those rights.
 
(e) The Company's and the Partnership's obligation to make or cause to be made
any payment or advance hereunder to or for the account of Indemnitee with
respect to Indemnitee's service at the request of the Company or the Partnership
as a Functionary of any Related Enterprise will be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses,
respectively, from that Related Enterprise.
 
Section 9.   Binding Effect.  This Agreement will be binding on the Company, the
Partnership and their successors and assigns and will inure to the benefit of
Indemnitee and his spouse, if Indemnitee resides in Texas or another community
property state, heirs, executors and administrators.
 
 
 

--------------------------------------------------------------------------------

 
Section 10.   Severability.  If any provision or provisions hereof is or are
invalid, illegal or unenforceable for any reason whatsoever:
 
(1) the validity, legality and enforceability of the remaining provisions
hereof, including each portion of any Section containing any such invalid,
illegal or unenforceable provision which is not itself invalid, illegal or
unenforceable, will not in any way be affected or impaired thereby;
 
(2) such provision or provisions will be deemed reformed to the extent necessary
to conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and
 
(3) to the fullest extent possible, the provisions hereof, including each
portion of any Section containing any such invalid, illegal or unenforceable
provision which is not itself invalid, illegal or unenforceable, will be
construed so as to give effect to the intent manifested thereby.
 
Section 11.   Exceptions to Right of Indemnification or Advancement of
Expenses.  No provision in this Agreement will obligate the Company or the
Partnership to pay or cause to be paid any indemnity to or for the account of
Indemnitee, or to advance or cause to be advanced Expenses under Section 3, in
connection with or as a result of:
 
(1) any Claim made against Indemnitee for an accounting of profits, under
Section 16(b) of the Exchange Act or similar provision of state statutory or
common law, from the short-swing purchase and sale, or sale and purchase, by
Indemnitee of securities of the Company, the Partnership or any Related
Enterprise; or
 
(2) except for any Claim initiated by Indemnitee, whether as a cause of action
or as a defense to a cause of action under Section 7 or otherwise, to enforce or
establish, by declaratory judgment or otherwise, Indemnitee's (A) rights or
remedies hereunder, or (B) other rights to indemnification, advancement of
expenses, reimbursement, contribution or similar rights, any Claim initiated by
Indemnitee without the prior authorization of the Board against the Company, the
Partnership or any Related Enterprise or any of their respective present or
former Functionaries.
 
Section 12.   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will for all purposes be deemed to be an original
but all of which together will constitute one and the same agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Section 13.   Headings.  The headings of the Sections hereof are inserted for
convenience only and do not and will not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
Section 14.   Definitions and Definitional Provisions.  (a) For purposes of this
Agreement:
 
"Affiliate" has the meaning Exchange Act Rule 12b-2 specifies. "Board" means the
Board of Directors of the Company.


"Charter Documents" means, with respect to any Enterprise:


(1) the articles or certificate of formation, incorporation or organization, or
the equivalent organizational documents, of that entity;
 
(2) the bylaws or limited liability company agreement or regulations, limited
partnership agreement, or the equivalent governing documents, of that entity;
and
 
(3) each document setting forth the designation, amount and relative rights,
limitations and preferences of any class or series of that entity's capital
stock or other equity interests.
 
 
"Claim" means any claim for damages or a declaratory, equitable or other
substantive remedy, or any other issue or matter, in any Proceeding.
 
"Company Claim" means any Claim brought by or in the right of the Company, the
Partnership or a Related Enterprise against Indemnitee.
 
"Court of Chancery" means the Court of Chancery of the State of Delaware.
 
"Delaware LLC Act" means the Delaware Limited Liability Company Act.
 
"Delaware LP Act" means the Delaware Revised Uniform Limited Partnership Act.
 
"Enterprise" means any business trust, corporation, joint venture, limited
liability company, partnership or other entity or enterprise, including any
operational division of any entity or any operational group of entities or
divisions of entities, or any employee benefit or welfare plan or related trust.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended,
 
"Expenses" include any and all attorneys' fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, all other amounts, disbursements or expenses incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating or being involved
in, a Proceeding.  Should any payments by the Company, the Partnership or a
Related Enterprise to or for the account of Indemnitee under this Agreement be
determined to be subject to any federal, state or local income or excise tax,
"Expenses" also will include such amounts as are necessary to place Indemnitee
in the same after-tax position, after giving effect to all applicable taxes,
Indemnitee would have been in had no such tax been determined to apply to those
payments.
 
 
 

--------------------------------------------------------------------------------

 
"Functionary" of any Enterprise means any natural person who is a member,
partner, director, officer, manager, administrator, employee, agent,
representative, fiduciary, trustee or other functionary of that Enterprise,
including, in the case of any employee benefit or welfare plan, any member of
any committee administering that plan or any individual to whom the duties of
that committee are delegated.


 
"Losses" mean any and all Expenses, losses, claims, damages (whether actual,
consequential, special, punitive, exemplary, multiplied or otherwise),
liabilities, joint or several, judgments, fines (including any excise tax
assessed with respect to any employee benefit or welfare plan), penalties,
interest, settlements and other amounts arising from or in connection with any
Proceeding.  Should any payments by the Company, the Partnership or a Related
Enterprise to or for the account of Indemnitee under this Agreement be
determined to be subject to any federal, state or local income or excise tax,
"Losses" also will include such amounts as are necessary to place Indemnitee in
the same after-tax position, after giving effect to all applicable taxes,
Indemnitee would have been in had no such tax been determined to apply to those
payments.
 


 
"Partnership Entity" means any Related Enterprise of the Company or the
Partnership, other than an employee benefit or welfare plan or its related
trust, if any.


 
"Person" means any natural person, sole proprietorship, corporation,
partnership, limited liability company, business trust, unincorporated
organization or association, mutual company, joint stock company, joint venture
or any other entity of any kind having a separate legal status or any estate,
trust, union or employee organization or governmental authority.


"Proceeding" includes any threatened, pending or completed claim, demand,
action, suit, arbitration, alternate dispute resolution procedure,
investigation, inquiry or other threatened, actual or completed proceeding,
whether of a civil, criminal, administrative, investigative or private nature
and irrespective of the initiator thereof, and any appeal in any such
proceeding.


"Related Enterprise" means at any time any Enterprise:


(1) 50% or more of the outstanding capital stock or other ownership interests of
which, or the assets of which, the Company or the Partnership owns or controls,
or previously owned or controlled, directly or indirectly, at that time;


(2) 50% or more of the outstanding voting power of the outstanding capital stock
or other ownership interests of which the Company or the Partnership owns or
controls, or previously owned or controlled, directly or indirectly, at that
time;


 
 

--------------------------------------------------------------------------------

 
(3) that is, or previously was, an Affiliate of the Company or the Partnership
which the Company or the Partnership controls, or previously controlled, by
ownership, contract or otherwise and whether alone or together with another
Person, directly or indirectly, at that time; or


(4) if that Enterprise is an employee benefit or welfare plan or related trust,
whose participants or beneficiaries are present or former employees of the
Company, the Partnership or any other Related Enterprise.


(b) This Agreement uses the words "herein," "hereof" and "hereunder" and words
of similar import to refer to this Agreement as a whole and not to any provision
of this Agreement, and the words "Section" and "Preliminary Statement" refer to
Sections of and the Preliminary Statement in this Agreement, unless it otherwise
specifies.
 
(c) Whenever the context so requires, the singular number includes the plural
and vice versa, and a reference to one gender includes the other gender and the
neuter.
 
(d) The word "including," and, with correlative meaning, the word "include,"
means including, without limiting the generality of any description preceding
that word, and the words "shall" and "will" are used interchangeably and have
the same meaning.  The word "or" is not exclusive.
 
(e) The language this Agreement uses will be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction will be applied against either party hereto,
 
Section 15.   Modification and Waiver.  No supplement to or modification or
amendment of this Agreement will be binding unless executed in writing by all
parties hereto. No waiver of any provision hereof will be deemed or will
constitute a waiver of any other provision hereof, whether or not similar, nor
will any such waiver constitute a continuing waiver.
 
Section 16.   Reliance.  The Company and the Partnership confirm and agree with
Indemnitee that they have entered into this Agreement and assumed the
obligations this Agreement imposes on them in order to induce Indemnitee to
serve, or continue to serve, as a Functionary of the Company, the Partnership or
a Related Enterprise.  The Company and the Partnership acknowledge that
Indemnitee is relying on this Agreement in so serving.
 
Section 17.   Notices.  All notices, requests, demands and other communications
hereunder must be in writing or by electronic transmission and will be deemed
delivered and received:
 
 
(1) if personally delivered or if delivered by telex, telegram, facsimile,
electronic transmission or courier service, when actually received by the party
to whom the notice or communication is sent; or
 
 
 

--------------------------------------------------------------------------------

 


(2) if delivered by mail, whether actually received or not, at the close of
business on the third business day in the city in which the Company's and the
Partnership's principal executive office is located next following the day when
placed in the U.S. mail, postage prepaid, certified or registered, addressed to
the appropriate party at the address of that party set forth below, or at such
other address as that party may designate by notice in writing or by electronic
transmission to the other party in accordance herewith:


If to Indemnitee, to:



 
with a copy, which will not constitute notice for purposes of this Agreement, to
such legal counsel, if any, as Indemnitee may designate in writing or by
electronic transmission; and


If to the Company or the Partnership, to:


Encore Energy Partners GP LLC 5847 San Felipe, Suite 3000
Houston, Texas 77057
Attention: Richard Robert
Fax No.: (832) 327-2260
E-mail: rrobert@vnrllc.com


Section 18.   Additional Indemnifications; Contribution.  (a) In addition to the
indemnification and advancement of Expenses provided above, each of the
Partnership and the Company hereby further agrees (subject to the provisions of
Section 11) to (or to cause another Partnership Entity to) hold harmless and
indemnify Indemnitee, and advance Expenses to Indemnitee, to the fullest extent
authorized or permitted by law (including the applicable provisions of the
Delaware LP Act and the Delaware LLC Act) against Losses arising from any
Proceeding in which Indemnitee may be involved (as a party, witness, deponent or
otherwise) by reason of (1) the fact that Indemnitee serves or served as (A) a
Functionary of the Company or the Partnership or any Affiliate thereof or (B) at
the request of the Company or the Partnership or any Affiliate thereof, a
Functionary of another Person, or (2) the actual or alleged service or conduct
of Indemnitee in Indemnitee's capacity as that Functionary, including any act
actually or allegedly done or not done by Indemnitee.  The phrase "to the
fullest extent permitted by law" shall include, but not be limited to (a) to the
fullest extent permitted by any provision of the Delaware LP Act and the
Delaware LLC Act that authorizes or permits additional indemnification by
agreement or otherwise, or the corresponding provision of any amendment to or
replacement of the Delaware LP Act and the Delaware LLC Act and (b) to the
fullest extent authorized or permitted by any amendments to or replacements of
the Delaware LP Act and the Delaware LLC Act adopted after the date of this
Agreement that increase the extent to which an entity may indemnify its
officers, directors, other Functionaries or persons serving in any capacity in
which Indemnitee serves.  Any amendment, alteration or repeal of the Delaware LP
Act and the Delaware LLC Act that adversely affects any right of Indemnitee
shall be prospective only and shall not limit or eliminate any such right with
respect to any Proceeding involving any occurrence or alleged occurrence of any
action or omission to act that took place prior to such amendment or
repeal.  The rights of Indemnitee under this Section 18(a) are in addition to,
and independent of, the rights of Indemnitee under Sections 2(a), 2(b), 2(c) or
3(a).
 
 
 

--------------------------------------------------------------------------------

 
(b) If Indemnitee would have the right to be indemnified under Section 2(a) or
otherwise under this Agreement in respect of any Claim, but that right is
unenforceable by reason of any applicable law or public policy, then, to the
fullest extent applicable law permits, the Company and the Partnership, in lieu
of indemnifying or causing the indemnification of Indemnitee under Section 2(a)
or otherwise under this Agreement, will, or will cause a Partnership Entity to,
contribute to the amount Indemnitee has incurred, whether for Expenses
reasonably incurred or for Losses, in connection with that Claim, in such
proportion as is deemed fair and reasonable in light of all the circumstances of
that Claim in order to reflect:
 
(1) the relative benefits Indemnitee and the Company, the Partnership and any
Related Enterprise have received as a result of the event(s) or transaction(s)
giving rise to that Claim; or


(2) if the allocation provided in clause (1) is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (1), but also the relative fault of Indemnitee and of the
Company, the Partnership and any Related Enterprise and their other
Functionaries in connection with those event(s) or transaction(s).


Section 19.   Governing Law.  This Agreement and the legal relations among the
parties will be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.
 
Section 20.   Entire Agreement.  This Agreement amends and restates in its
entirety the Indemnity Agreement made as of September 1, 2010 among the Company,
the Partnership and Indemnitee.  This Agreement constitutes the entire agreement
and understanding among the Company, the Partnership and Indemnitee, and
supersedes all prior oral, written or implied agreements and understandings of
the Company, the Partnership and Indemnitee with respect to the subject matter
hereof, other than indemnification, contribution, reimbursement, advances of
expenses or similar rights Indemnitee may have under the Charter Documents of
the Company, the Partnership or any Affiliate or Related Enterprise or the
Delaware LLC Act, the Delaware LP Act or other law.
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 


ENCORE ENERGY PARTNERS GP LLC






By:                                                                      
Name:
Title:






ENCORE ENERGY PARTNERS LP


  By:   Encore Energy Partners GP LLC,
     its general partner






By:                 
Name:
Title:






INDEMNITEE:



 